Citation Nr: 0002965	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  95-13 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

The veteran was originally denied service connection for a 
nervous disorder by a March 1972 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  That decision became final upon the 
veteran's failure to submit a notice of disagreement.  The 
veteran was previously denied service connection for PTSD by 
a November 1991 RO rating decision which also became final 
upon the veteran's failure to submit a notice of 
disagreement.  

This appeal arises from the September 1994 rating decision of 
the RO, denying service connection for PTSD.  The September 
1994 rating decision appears to have denied the veteran's 
March 1994 claim for service connection for PTSD on a de novo 
basis.  As the RO has considered the claim de novo in the 
appealed decision, the Board has determined that the RO found 
new and material evidence to reopen the claim.  As such, the 
Board herein proceeds with de novo consideration of the 
claim.  

In the course of appeal the veteran testified before a 
hearing officer at the RO in June 1996, and before the 
undersigned Board member at the RO in November 1999.  
Transcripts of both these hearings are contained within the 
claims folder.  


REMAND

The veteran claims entitlement to service connection for PTSD 
based on stressors in service in Vietnam.  The Board notes 
that a claim for service connection for an acquired 
psychiatric disorder is not otherwise before the Board, 
because the veteran was denied service connection for a 
nervous condition by a March 1972 rating decision, that 
decision became final due to a lack of a timely notice of 
disagreement, and the veteran does not here contend that he 
is seeking to reopen a claim for service connection for an 
acquired psychiatric disorder other than PTSD.

The veteran's service Form DD214 reflects that the veteran 
received the National Defense Service Medal, the Vietnamese 
Service Medal with one star, the Republic of Vietnam Campaign 
Medal, and an M-14 Rifle Sharpshooter Badge.  His DD214 shows 
that his military occupational specialty (MOS) was a cook.  
He served in the Marine Corps.

Service personnel records show that the veteran participated 
in support of operations against the Vietcong in the Republic 
of Vietnam beginning on August 6, 1966, and that he 
participated in Operation Colorado from August 7 to 15, 1966; 
Operation Jackson from August 26 to 29, 1966; Operation Napa 
from September 5 to 15, 1966; Operation Rio Blanco from 
November 20 to 27, 1966; Operation Sierra from December 12, 
1966, to January 22, 1967; Operation DeSoto from January 26 
to February 14, 1967; Operation Stone from February 12 to 22, 
1967; Operation LaFayette from February 25 to March 7, 1967; 
Operation Early from March 24 to 25, 1967; Operation Canyon 
from April 6 to 10, 1967; Operation Union beginning on April 
21, 1967 (the terminal date of Operation Union is illegible 
in the case file document); Operation Duvall from May 19 to 
25, 1967; Operation Brown from June 19 to 22, 1967; Operation 
Calhoun from June 25 to July 1, 1967; Operation Elliot from 
July 5 to 6, 1967; and Operation Stockton from July 27 to 29, 
1967.  (The dates listed are the dates of those operations, 
and do not reflect the extent of the veteran's participation 
in those operations, as may be noted by the overlapping dates 
of Operations DeSoto and Stone.)  Service travel embarkation 
slips reflect that the veteran arrived in Vietnam at Chu Lai 
on August 5, 1966, and departed from Vietnam from DaNang on 
August 21, 1967.  

The veteran was hospitalized at a VA facility from November 
1993 to February 1994, with completion of a PTSD program 
during that hospitalization.  During the hospitalization the 
veteran reported working as a field cook; driving trucks; 
engaging in combat; witnessing numerous casualties, dead and 
wounded; losing two front teeth when he dove into a foxhole; 
and having many experiences in Vietnam he could not talk 
about.  A history, post service, was noted of heavy drinking 
with blackouts, heroine addiction with intravenous use daily, 
and biweekly cocaine use, with methadone clinic attendance 
from 1973 to 1977, 1984 to 1986, and in 1989.  The veteran 
reported that his last drug use was in 1989.  He reported a 
history of approximately 10 jobs as a mechanic and mostly as 
a truck driver.  He reported being fired from jobs mostly for 
not showing up and showing up late due to drugs and alcohol.  
The reporting physician noted that the veteran's intelligence 
was in the very superior range.  MCM-2 results showed 
elevations on the debasement scale, with elevation on 
clinical scales of avoidance, antisocial, passive, passive-
aggressive, self-defeating personality pattern, anxiety, 
dysthymia, and alcohol and drug dependence.  Pertinent 
diagnoses included chronic PTSD, moderate alcohol dependence, 
history of polysubstance abuse, nicotine dependence, and 
homelessness.  

In a March 1994 statement, the veteran informed that when 
stationed in Chu Lai with a cooks' outfit, he was assigned 
hazardous duties going into the bush by truck as a set-up 
field mess, and was exposed to sniper fire and land mines 
while on the road.  He reported losing a close friend to a 
land mine in early 1967, adding that he could not identify 
the body when it and the twisted jeep were returned to the 
base.  

At an April 1994 VA PTSD examination, the veteran's history 
was noted of alcohol and drug abuse with three prior 
rehabilitations, methadone treatment, and a last drink of 
alcohol in November 1993.  Also noted was the veteran's PTSD 
Unit treatment at the Lyons VA hospital from November 1993 to 
February 1994.  The veteran complained of ongoing nightmares 
and dreams about Vietnam.  He reported that he did not 
participate in combat but that he was subjected to mortar 
attacks and he accidentally ran over a young boy.  He 
reported that running over the boy was the subject of 
recurrent dreams.  He also reported having difficulty at 
times with relationships, and having difficulty with jobs.  
The veteran's affect was blunted and his mood was sad.  
Memory impairment was not found.  He reported paranoia at 
times, but without suicidal or homicidal ideation, 
hallucinations, or delusions.  Abstractions were good, and 
speech was neither tangential nor circumstantial.  Insight 
was good and judgment was fair.  The examiner diagnosed 
moderate PTSD, polysubstance abuse in remission, and alcohol 
abuse in remission. 

In a November 1994 statement the veteran informed that he was 
very disturbed by the death of a friend named [redacted] who was 
killed by the enemy in December 1966.  However, by the 
veteran's statement it is unclear whether he meant that the 
friend was part of the 1st Battalion, 7th Marines, 1st Marine 
Division, and whether that soldier was stationed in Chu Lai 
at the time he was killed.  The veteran should be asked to 
specify these details, as well as the place and circumstances 
of this death, before any inquiry regarding this death is 
made.  

In June 1996 the veteran testified before a hearing officer 
at the RO.  He testified that when he first arrived in 
Vietnam, on August 3, 1966, he was with C Company in DaNang, 
staying there several days, in transit, before going on to 
Chu Lai.  He testified that when he first arrived in 
Southeast Asia he was with regular company and was assigned 
to guard duty on the perimeter for a week or two.  He 
testified that during this brief period there were some 
firefights, but no incoming rounds, and he did not exchange 
any fire.  He testified that after this week or two his duty 
assignment was cook within Cooks' Section.  However, his 
military occupational specialty (MOS) then changed and he was 
placed in a motor transport outfit.  He testified that as a 
cook he did field mess, and this took him outside the wires 
at Chu Lai, sometimes as far as the peninsula, servicing 
soldiers from the one-seven.  He added that they mostly 
serviced areas near the peninsula.  He testified that they 
went out in trucks most of the time, as support, and they 
were fired upon and exchanged fire during these missions.  He 
testified that he first started going out on the missions in 
October or November of 1966, and there were several incidents 
of exchanging fire. He added that during these missions he 
had a weapon and discharged it several times, and that he 
remembered being scared, feeling his life was in imminent 
danger during these missions.  He testified that during a 
convoy, when they were moving from Chu Lai to DaNang, they 
were bringing the truck to load in a ship en route to DaNang 
when people were shot and killed on the way to the ship.  He 
testified that he returned fire during that incident.  He 
testified that men were hit on the missions, and the wounded 
were attended to by a corpsman or by others in their outfits.  
He testified that he knew nearly everyone on these missions, 
but mostly first names or nicknames were used.  He added that 
he knew the name of one fellow soldier in these missions, 
[redacted], because he later tried to look him up only 
to discover that he had been killed.  However, he did not see 
Mr. [redacted] killed.  He testified that he did not have 
dreams about Mr. [redacted] or others that were killed, but 
rather had dreams about incidents that he was trying to put 
behind him.

These incidents included one in which he hit two children 
while driving during his attachment to a motor transport 
outfit.  He testified that they had tried to help the boy, 
who was severely injured, but blood was pumping from the 
boy's head, and he got blood all over him from the boy's 
head, but they were unable to help the boy.  He testified 
that the incident occurred while returning from a trip 
dropping off Vietnamese village girls who helped clean the 
mess area.  He added that they had elected to leave the 
severely injured boy behind, upon the advice of another 
Marine.  The incident was not reported.  He testified that he 
now had nightmares about that incident, but also had 
nightmares with fragments of other things that he saw in 
Vietnam.  He testified that in service upon returning from 
Vietnam he was stationed at Quantico, where he first began 
having nightmares related to his Vietnam experiences.  He 
testified that his psychiatric problems were recognized in 
the course of a VA Agent Orange examination in 1985, when he 
was advised to seek psychological help.  He testified that he 
tried drug rehabilitation several times beginning in the 
1970's, including drug rehabilitation at the East Orange VA 
Medical Center (VAMC) in 1985.  He added that he did not stop 
using heroine until 1989, with the help of a detoxification 
program at the East Orange VAMC.  He testified that he began 
reporting his flashbacks and nightmares in the course of 
detoxification treatment for heroine at the East Orange VAMC 
in 1989.  He was thereafter treated at the Lyons VA Hospital 
in 1992 or 1993 for alcohol abuse and psychological problems.  
He testified that he underwent treatment at the Lyons PTSD 
Unit from November 1993 to February 1994, and thereafter had 
counseling at Lyons.  He testified that he suffered from 
guilt and excessive thinking about his Vietnam experiences.  

Also at the June 1996 hearing, the veteran's mother testified 
that the veteran came home and lived with her immediately 
upon his separation from service.  She described some 
difficulties following his return from Vietnam.
 
The veteran also testified at a November 1999 hearing at the 
RO before the undersigned Board member.  The veteran 
testified that his primary MOS was motor transport, and his 
secondary MOS was cook.  He added that in Vietnam he 
primarily transported supplies, but sometimes transported 
troops.  He testified that he rotated into Vietnam on August 
2, 1966, and rotated back in perhaps the middle of September, 
1967.  He testified that in Vietnam he worked both as a cook 
and as motor transport.  He explained that he performed 
whichever job was needed.  For instance, many of the troops 
were stationed in the field and hadn't had hot meals, so he 
was sent out in the field as a cook because he had both 
MOS's.  He testified that in Vietnam he was first stationed 
at Chu Lai, and then his outfit moved to Da Nang, and he was 
in Da Nang for approximately seven months of his 13 months in 
Vietnam.  He added that he had Temporary Additional Duty 
Status (TAD) at Task Force X-ray near the airfield at Da Nang 
for approximately 90 days, and then returned to his original 
outfit.  However, he did not recall the name of the outfit to 
which he was TAD.  

He testified that there were two enemy fire incidents that he 
recalled being involved in while he was TAD.  The first 
occurred while he was at Task Force X-ray, when they were hit 
with mortars.  The shelling occurred at 9 or 10 o'clock at 
night, and dirt from the shelling was hitting the tent, so 
they dove into a hole, and a shock wave from the shelling 
caused him to hit his teeth against his gun, resulting in the 
loss of his two front teeth.  He testified that in the second 
incident they were simply fired upon when the enemy was 
attacking the airfield, and people were killed or wounded 
during that incident.  He testified that he did not recall 
the dates of the incidents or the names of anyone who was 
killed or wounded.  

He testified that he was fired on or there were problems with 
land mines on a regular basis in Vietnam.  He added that his 
convoy, upon his transfer from Chu Lai to Da Nang, was 
attacked.  He testified to an incident in Da Nang around 
April 1967, in which rocket fire rained on them and a 
petroleum, oil, and lubricants (POL) facility was blown up by 
the enemy, with the POL located near hill 327.  He testified 
that his unit often sustained enemy fire or mortar attacks, 
with someone nearly always hurt or killed, but he could not 
recall the names of the victims, even though he lost several 
buddies.  He explained that he lost multiple friends, and 
after a point he tried not to become too friendly with 
anyone.  He also noted that he currently had a lot of 
difficulty with his memory, including short-term memory.  He 
testified that he also had intrusive thoughts.  He testified 
that he was first diagnosed with PTSD in 1994.  However, when 
he was tested for Agent Orange exposure in perhaps 1985 
psychiatric problems were identified. 

In October 1997 a reply to an RO request for documentation of 
claimed stressor incidents was received from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  The 
USASCRUR informed that the query was forwarded to the 
Headquarters, United States Marine Corps (USMC), because the 
USMC, and not the USASCRUR, now conducted all research for 
USMC PTSD claimants.  Nonetheless, in October 1997 the 
USASCRUR also sent documentation of a command chronology for 
the First Marine Division for the months of July and August, 
1967.  While these chronologies inform of receiving mortar 
attacks on July 14, 1967, and receiving small arms fire 
attacks on August 15, 1967, and from August 21 to 23, 1967, 
they are not adequate documentation of the veteran's 
activities, particularly in light of the many campaigns in 
which he participated, as noted above, during his service in 
Vietnam.  Accordingly, further inquiry is required.  Unit 
histories and histories of the above-named operations should 
be obtained, if possible.  

In November 1997 the Headquarters, USMC, apparently only 
provided copies of the veteran's Service Form DD214 and 
service personnel records in response to the RO request.  As 
this provides no verification of alleged stressors, it is 
also insufficient.  

The veteran has in different statements reported specific, 
potentially verifiable stressors which warrant further 
efforts to obtain verification.

The claim is considered potentially well grounded at the 
current time.  

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  The RO should appropriately contact 
the appellant and request that he provide 
details of the full extent of his 
participation, if any, in the above-
listed campaigns (the campaigns should be 
enumerated in the request).  He should 
also be asked to provide more specific 
information regarding the death of a 
friend named [redacted] in or around December 
1966.   He should be requested to provide 
the date or approximate date that the 
truck convoy he was on from Chu Lai to 
DaNang was attacked and people were 
killed, and the names of any of the 
people who were killed at the time.  He 
should be asked to provide any additional 
information he may have on the 
circumstances of the death of a fellow 
Marine named [redacted].  He should 
be asked to report how close he was to 
the POL facility that was blown up on the 
DaNang base in April 1967 near hill 327.  

2.  Thereafter, the RO should contact 
the USASCRUR, the Headquarters, United 
States Marine Corps, and other 
appropriate channels, and request any 
available information which might 
corroborate the veteran's alleged 
stressors.  Unit histories and operation 
histories should be obtained for all 
periods of reported Vietnam stressors 
(not just one or two month periods).  
The RO should provide with these 
requests all reported details of the 
veteran's participation in the units and 
operations as listed above, and details 
of all stressors alleged by the veteran, 
as noted above or as provide by the 
veteran upon remand.  Copies of each 
request, and all USASCRUR or USMC or 
other reports or responses obtained, 
should be associated with the claims 
file. 

3.  Thereafter, if in order, the veteran 
should be afforded a special VA 
psychiatric examination to determine the 
nature of any existing psychiatric 
disorders.  The entire claims folder 
including a copy of this remand should 
be reviewed by the examiner in 
connection with the examination.  The 
examiner should be apprised of the 
stressor or stressors that the RO has 
determined are established by the 
record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
PTSD.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must specify the verified stressor(s) 
that he believes caused the disorder.
 
4.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


